Title: Cotton Tufts to Abigail Adams, 12 October 1785
From: Tufts, Cotton
To: Adams, Abigail


     
      My Dear Madam
      
       Octobr. 12. 1785
      
     
     The anxious Sentiments of a Parent which You have manifested in the close of Your last Letter, I have read with a sympathetic Feeling. It would give me singular Pleasure to have it in my Power to give you such Information as would entirely set your Mind at Ease.
     I had hopes that Time would have produced such Evidence, as would have removed Doubt. I scarcely know what to say. If the Character in Question was a clearly desided one, I should not be at a Loss. If the Marks in favour of it are not such as to establish a full Confidence those against it are not such as to exclude all Hope. The Subject is delicate and I wish You to burn this as soon as You have read it, that it may not be open to the View of any other Person and should You wish for further Explanation, let me be assured of the Security of Your receiving it and its being confined to your own Breast. Whatever Friendship demands, I will tho’ painful, at least attempt—and shall agreable to Your Desire, when I can find an Opportunity (which indeed but seldom occurs) and a Prospect of doing good, give the Advice requested.
     The Gold sent by Your Son amounted to £51.7.10 lawful money. The greater part of it I have vested in State Notes. The remainder I propose to lay out in Pierce’s. The former I bought @ 6/ 8 Per £ for the principal, the Interest on them are reckon’d at par. Pierces Notes are sold @ 3/ Per £.
     Yours
     
      C. Tufts
     
    